 5:20-cv-01140-CMC            Date Filed 04/09/21   Entry Number 20         Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    ORANGEBURG DIVISION

James Toole,                                        )       C/A No. 5:20-1140-CMC
                                                    )
               Plaintiff,                           )
                                                    )
               v.                                   )
                                                    )          OPINION AND ORDER
Andrew Saul, Commissioner                           )
of Social Security Administration,                  )
                                                    )
               Defendant.                           )

       Through this action, Plaintiff seeks judicial review of the final decision of the

Commissioner of Social Security denying his claim for Disability Insurance Benefits (“DIB”).

Plaintiff appealed pursuant to 42 U.S.C. §§ 405(g). The matter is currently before the court for

review of the Report and Recommendation (“Report”) of Magistrate Judge Kaymani D. West,

made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Rules 73.02(B)(2)(a) and

83.VII.02, et seq., D.S.C.

       The Report, filed on March 24, 2021, recommends that the decision of the Commissioner

be reversed and the case remanded for further administrative action.          ECF No. 16.   The

Magistrate Judge advised the parties of the procedures and requirements for filing objections to

the Report and the serious consequences if they failed to do so. On April 7, 2021, Defendant

filed notice that he would not file objections to the Report. ECF No. 17.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge,
    5:20-cv-01140-CMC       Date Filed 04/09/21     Entry Number 20        Page 2 of 2




or recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). The

court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must ‘only satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

        The court has reviewed the record, the applicable law, and the findings and

recommendations of the Magistrate Judge for clear error. Finding none, the court adopts and

incorporates the Report by reference. For the reasons set forth therein, the decision of the

Commissioner is reversed and the case remanded pursuant to sentence four of 42 U.S.C. §

405(g) for further administrative action.1

        IT IS SO ORDERED.

                                                            s/Cameron McGowan Currie
                                                            CAMERON MCGOWAN CURRIE
                                                            Senior United States District Judge
Columbia, South Carolina
April 9, 2021




1
 The clerk of the Court will enter a separate judgment pursuant to the Federal Rules of Civil
Procedure, Rule 58.
                                               2
